Citation Nr: 1822260	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-09 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the U.S. Army from January 1953 to January 1955.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1. A bilateral hearing loss disability is attributable to service.

2. Tinnitus is attributable to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." 38 C.F.R. § 3.303(b). When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for a bilateral hearing loss disability. An April 2014 audiological examination showed hearing loss in both ears that is disabling for VA purposes. 38 C.F.R. § 3.385. 

It is conceded that the Veteran was exposed to noise during service, as his DD214 states he was an armor crewman. 

Service treatment records show that the Veteran's ears were marked "normal" at induction and separation. No audiometric evaluation was performed; the only hearing tests were whisper tests. There are no records of complaints of hearing loss or ear trouble while in service. 

There are no medical records indicating onset of the Veteran's bilateral hearing loss, or lay statements to that effect. The Veteran submitted a statement in February 2017 explaining his exposure to noise during his service, but provided no further explanation of his hearing loss symptoms or history.

In April 2014 the Veteran received a VA examination. The examiner stated that he could not provide an opinion as to the etiology of the Veteran's bilateral hearing loss because the only testing done in service was a whisper test, which does not provide accurate, threshold specific, auditory information. Therefore the examiner could not render an opinion without resorting to speculation. 

However, a 1959 quadrennial examination while in the Reserves provides audiometer results. Because the examination was prior to January 1, 1967, it is necessary to convert the results from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units. Audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The results of the 1959 audiometer were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
25
15
5
20
10

The adjusted results using the above chart are:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
25
30
LEFT
25
20
20
25
30

Although these results do not constitute a disability for VA purposes, they do show elevated thresholds in both ears. It is unclear whether the Veteran's reserve service was active or inactive. However, the Board presumes he continued to be exposed to noise. Hearing loss is an injury, and based on the above audiometer results it appears it may have been incurred during Reserve service. 

Resolving all doubt in the Veteran's favor, service connection is granted. 38 C.F.R. § 3.102.

Tinnitus

Tinnitus is an organic disease of the nervous system, and is therefore considered a chronic disease for VA purposes and service connection based on continuity of symptomatology is applicable in this case. Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). The Veteran has reported that he currently has tinnitus, which he is competent to diagnose. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002). Further, the Veteran has consistently and credibly reported that his tinnitus had its onset long ago and has been persistent since. There is no evidence of record that the Veteran's statements to this effect are not credible, and he is competent to report both the onset date of a wholly lay-observable disability as well as its persistency since that date. Jandreau, 492 F.3d at 1377. As such, these statements are entitled to significant probative weight.

An April 2014 audiological examination was also provided. The VA examiner stated that he could not speculate as to the etiology of the Veteran's tinnitus because the only tests done were whisper tests. However, the examiner did not address the Veteran's assertions regarding the onset of tinnitus or the audiogram results discussed above, and therefore the opinion is inadequate as to the issue of service connection for tinnitus and entitled to less probative weight. Dalton v. Peake, 21 Vet. App. 23 (2007).

The only competent and credible evidence of record concerning the onset and persistence of a nexus are the Veteran's. Therefore, service connection for tinnitus is granted. 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



___________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


